Title: To George Washington from Richard Peters, 24 October 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [York, Pa.] Octr 24th 1777

I had the Honour of your Favour of the 21st inst. which is communicated to the Board & a Letter agreeable to your Desire is written to General Heath relative to the Lead imported into Boston on private Account—A Quantity is purchased of Messrs McClenachan & Caldwell which together with the Saltpetre & Sulphur imported by them into Dartmouth & also bought for Continental Use is orderd to Springfield—Your Excellency mistook my Idea relative to Cartouch Boxes—It was not meant that the Covering should be of painted Canvas but that the Leather Flaps should be lined with it to make up for the Flimziness of the Leather with which the Boxes are generally covered & which from being ill tanned & curried too easily admitts Water. I should not have troubled your Excellcy on the Subject, had it been known where Col. Flower was—He has written to the Board from Allen Town & his Letter is but this Moment recieved. I presume the Recruits passing thro’ this Place (& many are expected from Virginia) are to be sent thither to be equipped unless your Excellency chooses to appoint some other more convenient Place. About three Tons of Lead have arrived from Maryland & large Supplies it is hoped are coming in from the Southward as Application has been made for a Loan from Maryland & Virginia beside what will be sent from Chiswells Mines. But these Supplies will not arrive so speedily as the Exigency perhaps requires—So soon as they arrive here they will be forwarded with all Expedition to Allen Town. The Lead at Carlisle is not ordered on because it is supposed Col. Flower has Workmen there cutting it into Bulletts.
Monsr du Portail’s Memorial is sent to your Excellency for your Advice & Opinion thereon as you are best acquainted with the Merits of the Gentlemen mentioned therein. I have the Honour to be Your very obed. Servt

Richard Peters Secy

